Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2003

USA v. Sarvey
Precedential or Non-Precedential: Non-Precedential

Docket 02-2247




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Sarvey" (2003). 2003 Decisions. Paper 733.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/733


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                             No. 02-2247


                                  UNITED STATES OF AMERICA

                                                    v.

                                      RICKY LYNN SARVEY,

                                                                 Appellant


                             Appeal from the United States District Court
                                for the Western District of Pennsylvania
                               (D.C. Criminal Action No. 01-cr-00055)
                            District Judge: Honorable Donetta W. Ambrose


                              Submitted Under Third Circuit LAR 34.1(a)
                                          March 14, 2003

               Before: BECKER, Chief Judge, RENDELL and AMBRO, Circuit Judges

                                    (Opinion filed: March 19, 2003)




                                               OPINION


AMBRO, Circuit Judge

        Ricky Lynn Sarvey conditionally pled guilty to the crime of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g), preserving his right to appeal the question whether § 922(g)

“is unconstitutional on its face or as applied in this case because Congress exceeded its powers under
the Commerce Clause in passing the statute.” Sarvey concedes that our decision in United States v.

Singletary, 268 F.3d 196 (3d Cir. 2001), forecloses relief on his appeal and so raises this issue only to

preserve it for en banc rehearing before this Court or for review by the Supreme Court.

        Pursuant to Singletary, 268 F.3d 196, the District Court correctly rejected Sarvey’s

constitutional challenge. We therefore affirm.




TO THE CLERK:

        Please file the foregoing Opinion.




                                                 By the Court,


                                                   /s/ Thomas L. Ambro
                                                 Circuit Judge




                                                    2